Exhibit 10.3

LIBERTY GLOBAL, INC.

2005 NONEMPLOYEE DIRECTOR INCENTIVE PLAN

(as Amended and Restated Effective June 7, 2013)

ARTICLE I

PURPOSE OF PLAN

1.1 Purpose. The purpose of the Plan is to provide a method whereby eligible
Nonemployee Directors of the Company may be awarded additional remuneration for
services rendered and encouraged to acquire shares of the Company, thereby
increasing their proprietary interest in the Company’s businesses and increasing
their personal interest in the continued success and progress of the Company.
The Plan is also intended to aid in attracting Persons of exceptional ability to
become Nonemployee Directors of the Company.

1.2 Effective Date. The Plan was originally effective May 11, 2004 (the
“Effective Date”), was amended and restated effective as of April 1, 2005 with
respect to Awards made after that date, and was further amended and restated
effective as of August 4, 2005, March 8, 2006 and November 1, 2006. The Plan is
hereby further amended and restated effective as of June 7, 2013.

ARTICLE II

DEFINITIONS

2.1 Certain Defined Terms. Capitalized terms not defined elsewhere in the Plan
shall have the following meanings (whether used in the singular or plural):

“Act” means the U.K. Companies Act of 2006.

“Affiliate” of the Company means any corporation, partnership or other business
association that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the Company.

“Agreement” means a share option agreement, share appreciation rights agreement,
restricted shares agreement, share units agreement or an agreement evidencing
more than one type of Award, specified in Section 10.5, as any such Agreement
may be supplemented or amended from time to time.

“Approved Transaction” means any transaction in which the Board (or, if approval
of the Board is not required as a matter of law, the Shareholders) shall approve
(i) any consolidation or merger of the Company, or binding share exchange,
pursuant to which Shares would be changed or converted into or exchanged for
cash, securities or other property (including pursuant to a scheme or
arrangement sanctioned by a court under section 899 of the Act), other than any
such transaction in which the Shareholders immediately prior to such transaction
have the same proportionate ownership of shares

 

1



--------------------------------------------------------------------------------

of, and voting power with respect to, the surviving corporation immediately
after such transaction, (ii) any merger, consolidation or binding share exchange
to which the Company is a party as a result of which the Persons who are
Shareholders immediately prior thereto have less than a majority of the combined
voting power of the outstanding capital shares of the Company ordinarily (and
apart from the rights accruing under special circumstances) having the right to
vote in the election of directors immediately following such merger,
consolidation or binding share exchange, (iii) the adoption of any plan or
proposal for the liquidation or dissolution of the Company, or (iv) any sale,
lease, exchange or other transfer (in one transaction or a series of related
transactions) of all, or substantially all, of the assets of the Company.

“Award” means a grant of Options, SARs, Restricted Shares, Share Units and/or
cash under the Plan (other than cash payable under Article XI with respect to
Director Compensation, including cash in lieu of fractional shares).

“Board” means the Board of Directors of the Company.

“Board Change” means, during any period of two consecutive years, individuals
who at the beginning of such period constituted the entire Board cease for any
reason to constitute a majority thereof unless the election, or the nomination
for election, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute or statutes thereto. Reference to any specific
Code section shall include any successor section.

“Company” means Liberty Global plc, a public limited company incorporated under
English law.

“Control Purchase” means any transaction (or series of related transactions) in
which (i) any person (as such term is defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act), corporation or other entity (other than the Company, any
Subsidiary of the Company or any employee benefit plan sponsored by the Company
or any Subsidiary of the Company) shall purchase any Shares of the Company (or
securities convertible into Shares of the Company) for cash, securities or any
other consideration pursuant to a tender offer or exchange offer, without the
prior consent of the Board, or (ii) any person (as such term is so defined),
corporation or other entity (other than the Company, any Subsidiary of the
Company, any employee benefit plan sponsored by the Company or any Subsidiary of
the Company or any Exempt Person (as defined below)) shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the then outstanding securities of the
Company ordinarily (and apart from the rights accruing under special
circumstances) having the right to vote in the election of directors (calculated
as provided in Rule 13d-3(d) under the Exchange Act in the case of rights to
acquire the Company’s securities), other than in a transaction (or series of
related transactions) approved by the Board. For purposes of this definition,
“Exempt Person” means each of (a) the Chairman of the Board, the President

 

2



--------------------------------------------------------------------------------

and each of the directors of Liberty Global, Inc. as of June 15, 2005, and
(b) the respective family members, estates, and heirs of each of the Persons
referred to in clause (a) above and any trust or other investment vehicle for
the primary benefit of any of such Persons or their respective family members or
heirs. As used with respect to any Person, the term “family member” means the
spouse, siblings and lineal descendants of such Person.

“Director Compensation” means the fees prescribed to be paid by the Company to
Nonemployee Directors under the heading “Annual Fees” of the Liberty Global,
Inc. Compensation Policy for Nonemployee Directors (As Amended and Restated
Effective June 7, 2006), as the same may be amended from time to time.

“Disability” means the inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last
for a continuous period of not less than 12 months.

“Dividend Equivalents” means, with respect to Restricted Shares to be issued at
the end of the Restriction Period, to the extent specified by the Board only, an
amount equal to all dividends and other distributions (or the economic
equivalent thereof) which are payable to Shareholders of record during the
Restriction Period on a like number and kind of Shares.

“Domestic Relations Order” means a domestic relations order as defined by the
Code or Title I of the U.S. Employee Retirement Income Security Act, or the
rules thereunder.

“Effective Date” has the meaning ascribed thereto in Section 1.2.

“Election Deadline” means, with respect to a particular calendar quarter, the
last day of the immediately preceding calendar quarter.

“Election Notice” means a written notice provided by a Nonemployee Director to
the Company informing the Company of the Nonemployee Director’s decision to
exercise such Nonemployee Director’s Share Election Right.

“Equity Security” shall have the meaning ascribed to such term in Section

3(a)(11) of the Exchange Act, and an equity security of an issuer shall have the
meaning ascribed thereto in Rule 16a-1 promulgated under the Exchange Act, or
any successor Rule.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor statute or statutes thereto. Reference to any
specific Exchange Act section shall include any successor section.

“Fair Market Value” of a Share on any day means the last sale price (or, if no
last sale price is reported, the average of the high bid and low asked prices)
for a Share on such day (or, if such day is not a trading day, on the next
preceding trading day) as reported on the Nasdaq or, if not traded on the
Nasdaq, such other principal U.S. securities

 

3



--------------------------------------------------------------------------------

exchange for such security on the date of determination. If for any day the Fair
Market Value of a Share is not determinable by any of the foregoing means, then
the Fair Market Value for such day shall be determined in good faith by the
Board on the basis of such quotations and other considerations as the Board
deems appropriate.

“Free Standing SAR” has the meaning ascribed thereto in Section 7.1.

“Holder” means a Person who has received an Award under the Plan or who has
exercised his or her Share Election Right with respect to a particular calendar
quarter and has not yet received the Shares issuable as a result of such
exercise.

“Nasdaq” means the Nasdaq Global Select Market.

“Nonemployee Director” means an individual who is a member of the Board and who
is not an employee of the Company or any Subsidiary.

“Nonqualified Share Option” means a share option granted under Article VI.
“Option” means a Nonqualified Share Option.

“Person” means an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture or
other entity of any kind.

“Plan” means this Liberty Global, Inc. 2005 Nonemployee Director Incentive Plan,
as amended, adopted and assumed by the Company effective June 7, 2013.

“Purchase Restriction” means any restriction under applicable law (including,
without limitation, a blackout period under the U.S. Sarbanes-Oxley Act of 2002)
or the rules of Nasdaq or any other principal national securities exchange on
which Shares are traded that would prohibit a Nonemployee Director from
purchasing Shares.

“Rescission Notice” means a written notice provided by a Nonemployee Director to
the Company informing the Company of the Nonemployee Director’s decision to
rescind the future application of a previously delivered Election Notice in
accordance with Section 11.3.

“Restricted Shares” means Shares or the right to receive Shares, as the case may
be, awarded pursuant to Article VIII.

“Restriction Period” means a period of time beginning on the date of each Award
of Restricted Shares and ending on the Vesting Date with respect to such Award.

“Retained Distribution” has the meaning ascribed thereto in Section 8.3.

“SARs” means share appreciation rights, awarded pursuant to Article VII, with
respect to Shares.

“Share” means each or any (as the context may require) class of the Company’s
ordinary shares.

 

4



--------------------------------------------------------------------------------

“Shareholder” means a holder of the ordinary or preference shares of the
Company, known as a “member” under English law.

“Share Election Right” means the right of a Nonemployee Director to elect to
receive Shares, as prescribed by the Board, in consideration for an undertaking
to pay for such Shares and on the basis that such undertaking to pay may be
satisfied (in whole or in part) at the discretion of the Company by the release
of the Director Compensation payable to such Nonemployee Director with respect
to a particular calendar quarter.

“Share Unit Awards” has the meaning ascribed thereto in Section 9.1.

“Subsidiary” of a Person means any present or future subsidiary (as defined in
Section 424(f) of the Code) of such Person or any business entity in which such
Person owns, directly or indirectly, 50% or more of the voting, capital or
profits interests. An entity shall be deemed a subsidiary of a Person for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained.

“Tandem SARs” has the meaning ascribed thereto in Section 7.1.

“Vesting Date,” with respect to any Restricted Shares awarded hereunder, means
the date on which such Restricted Shares cease to be subject to a risk of
forfeiture, as designated in or determined in accordance with the Agreement with
respect to such Award of Restricted Shares pursuant to Article VIII. If more
than one Vesting Date is designated for an Award of Restricted Shares, reference
in the Plan to a Vesting Date in respect of such Award shall be deemed to refer
to each part of such Award and the Vesting Date for such part.

ARTICLE III

ADMINISTRATION

3.1 Administration. The Plan shall be administered by the Board, provided that
it may delegate to employees of the Company certain administrative or
ministerial duties in carrying out the purposes of the Plan.

3.2 Powers. The Board shall have full power and authority to grant to eligible
Persons Options under Article VI of the Plan, SARs under Article VII of the
Plan, Restricted Shares under Article VIII of the Plan and/or Share Units under
Article IX of the Plan, to determine the terms and conditions (which need not be
identical) of all Awards so granted, to interpret the provisions of the Plan and
any Agreements relating to Awards granted under the Plan and to supervise the
administration of the Plan. The Board in making an Award may provide for the
granting or issuance of additional, replacement or alternative Awards upon the
occurrence of specified events, including the exercise of the original Award.
The Board shall have sole authority in the selection of Persons to whom Awards
may be granted under the Plan and in the determination of the timing, pricing,
and amount of any such Award, subject only to the express provisions of the
Plan. In making determinations hereunder, the Board may take into account such
factors as the Board in its discretion deems relevant.

 

5



--------------------------------------------------------------------------------

3.3 Interpretation. The Board is authorized, subject to the provisions of the
Plan, to establish, amend and rescind such rules and regulations as it deems
necessary or advisable for the proper administration of the Plan and to take
such other action in connection with or in relation to the Plan as it deems
necessary or advisable. Each action and determination made or taken pursuant to
the Plan by the Board, including any interpretation or construction of the Plan,
shall be final and conclusive for all purposes and upon all Persons. No member
of the Board shall be liable for any action or determination made or taken by
him or her or the Board in good faith with respect to the Plan.

ARTICLE IV

SHARES SUBJECT TO THE PLAN

4.1 Number of Shares. Subject to the provisions of this Article IV, the maximum
number of Shares (i) with respect to which Awards may be granted during the term
of the Plan, and (ii) which may be issued in payment of Director Compensation
pursuant to Article XI shall be 10 million Shares; provided, however, that the
maximum number of class B ordinary shares, nominal value $0.01 per share, of the
Company with respect to which Awards may be so granted or that may be so issued
during the term of the Plan shall be 5 million Shares. Shares issued pursuant to
the Plan shall be fully paid and, to the extent permitted by the laws of England
and Wales, will be made available from Shares acquired by or gifted to the
Company or newly allotted and issued Shares. The Shares subject to (a) any Award
granted under the Plan that shall expire, terminate or be annulled for any
reason without having been exercised (or considered to have been exercised as
provided in Section 7.2), (b) any Award of any SARs granted under the Plan that
shall be exercised for cash and (c) any Award of Restricted Shares or Share
Units that shall be forfeited prior to becoming vested (provided that the Holder
received no benefits of ownership of such Restricted Shares or Share Units other
than voting rights and the accumulation of Retained Distributions and unpaid
Dividend Equivalents that are likewise forfeited) shall again be available for
purposes of the Plan.

4.2 Adjustments. If the Company subdivides its outstanding Shares into a greater
number of Shares (by Share dividend, Share split, reclassification, alteration
of capital, capitalization of profits, bonus issue or otherwise) or combines its
outstanding Shares into a smaller number of Shares (by reverse Share split,
reclassification, or otherwise) or if the Board determines that any Share
dividend, extraordinary cash dividend, alteration of capital, capitalization of
profits, bonus issue, reclassification, recapitalization, reorganization,
split-up, spin-off, combination, exchange of Shares, warrants or rights offering
to purchase any class of Shares or other similar corporate event (including
compromises or arrangements sanctioned by a court under section 899 of the Act,
mergers or consolidations, other than those which constitute Approved
Transactions, adjustments with respect to which shall be governed by
Section 10.1(b)) affects any class of Shares so that an adjustment is required
to preserve the benefits or potential benefits intended to be made available
under the Plan, then the Board, in its sole discretion and in such manner as the
Board may deem equitable and appropriate, may make such adjustments to any or
all of (a) the number and kind of Shares which thereafter may be awarded,
optioned, or otherwise made subject to the benefits contemplated by the Plan,
(b) the number and kind of Shares subject to outstanding Awards, and (c) the
purchase or exercise price and the relevant appreciation base with respect to
any of the foregoing, provided, however, that the number of Shares subject to
any Award shall always be a whole number. Notwithstanding the foregoing, if

 

6



--------------------------------------------------------------------------------

all Shares of any class are redeemed, then each outstanding Award shall be
adjusted to substitute for the Shares of such class subject thereto the kind and
amount of cash, securities or other assets issued or paid in the redemption of
the equivalent number of Shares of such class of Shares and otherwise the terms
of such Award, including, in the case of Options or similar rights, the
aggregate exercise price, and, in the case of Free Standing SARs, the aggregate
base price, shall remain constant before and after the substitution (unless
otherwise determined by the Board and provided in the applicable Agreement). The
Board may, if deemed appropriate, provide for a cash payment to any Holder of an
Award in connection with any adjustment made pursuant to this Section 4.2.

ARTICLE V

ELIGIBILITY

5.1 General. The Persons who shall be eligible to participate in the Plan and to
receive Awards under the Plan shall, subject to Section 5.2, be such Persons who
are Nonemployee Directors as the Board shall select. Awards may be made to
Nonemployee Directors who hold or have held Awards under the Plan or any similar
or other awards under any other plan of the Company or any of its Affiliates.

5.2 Ineligibility. No Person who is not a Nonemployee Director shall be eligible
to receive an Award.

ARTICLE VI

SHARE OPTIONS

6.1 Grant of Options. Subject to the limitations of the Plan, the Board shall
designate from time to time those eligible Persons to be granted Options, the
time when each Option shall be granted to such eligible Persons, the class and
number of Shares subject to such Option, and, subject to Section 6.2, the
purchase price of the Shares subject to such Option.

6.2 Option Price. The price at which Shares may be purchased upon exercise of an
Option shall be fixed by the Board and may be no less than the Fair Market Value
of the Shares of the applicable class of Shares subject to the Option as of the
date the Option is granted.

6.3 Term of Options. Subject to the provisions of the Plan with respect to
death, retirement and termination of service, the term of each Option shall be
for such period as the Board shall determine as set forth in the applicable
Agreement.

6.4 Exercise of Options. An Option granted under the Plan shall become (and
remain) exercisable during the term of the Option to the extent provided in the
applicable Agreement and the Plan and, unless the Agreement otherwise provides,
may be exercised to the extent exercisable, in whole or in part, at any time and
from time to time during such term; provided, however, that subsequent to the
grant of an Option, the Board, at any time before complete termination of such
Option, may accelerate the time or times at which such Option may be exercised
in whole or in part (without reducing the term of such Option).

 

7



--------------------------------------------------------------------------------

6.5 Manner of Exercise.

(a) Form of Payment. An Option shall be exercised by written notice to the
Company upon such terms and conditions as the Agreement may provide and in
accordance with such other procedures for the exercise of Options as the Board
may establish from time to time. The method or methods of payment of the
purchase price for the Shares to be purchased upon exercise of an Option and of
any amounts required by Section 10.9 shall be determined by the Board and may
consist of (i) cash, (ii) check, (iii) the delivery, together with a properly
executed exercise notice, of irrevocable instructions to a broker to deliver
promptly to the Company the amount of sale or loan proceeds required to pay the
purchase price, or (iv) any combination of the foregoing methods of payment, or
such other consideration and method of payment as may be permitted for the
issuance of Shares under the Act. The permitted method or methods of payment of
the amounts payable upon exercise of an Option, if other than in cash, shall be
set forth in the applicable Agreement and may be subject to such conditions as
the Board deems appropriate.

(b) Value of Shares. Unless otherwise determined by the Board and provided in
the applicable Agreement, Shares of any class delivered in payment of all or any
part of the amounts payable in connection with the exercise of an Option shall
be valued for such purpose at their Fair Market Value as of the exercise date.

(c) Issuance of Shares. The Company shall effect the transfer of the Shares
purchased under the Option as soon as practicable after the exercise thereof and
payment in full of the purchase price therefor and of any amounts required by
Section 10.9, and within a reasonable time thereafter, such transfer shall be
evidenced on the books of the Company. Unless otherwise determined by the Board
and provided in the applicable Agreement, (i) no Holder or other Person
exercising an Option shall have any of the rights of a Shareholder with respect
to Shares subject to an Option granted under the Plan until due exercise and
full payment has been made, and (ii) no adjustment shall be made for cash
dividends or other rights for which the record date is prior to the date of such
due exercise and full payment.

6.6 Nontransferability. Unless otherwise determined by the Board and provided in
the applicable Agreement, Options shall not be transferable other than by will
or the laws of descent and distribution or pursuant to a Domestic Relations
Order, and, except as otherwise required pursuant to a Domestic Relations Order,
Options may be exercised during the lifetime of the Holder thereof only by such
Holder (or his or her court-appointed legal representative).

ARTICLE VII

SARs

7.1 Grant of SARs. Subject to the limitations of the Plan, SARs may be granted
by the Board to such eligible Persons in such numbers, with respect to any
specified class of Shares, and at such times during the term of the Plan as the
Board shall determine. A SAR may be granted to a Holder of an Option
(hereinafter called a “related Option”) with respect to all or a portion of the
Shares subject to the related Option (a “Tandem SAR”) or may be granted
separately to an eligible Nonemployee Director (a “Free Standing SAR”). Subject
to the limitations of the Plan, SARs shall be exercisable in whole or in part
upon notice to the Company upon such terms and conditions as are provided in the
Agreement.

 

8



--------------------------------------------------------------------------------

7.2 Tandem SARs. A Tandem SAR may be granted either concurrently with the grant
of the related Option or at any time thereafter prior to the complete exercise,
termination, expiration or cancellation of such related Option. Tandem SARs
shall be exercisable only at the time and to the extent that the related Option
is exercisable (and may be subject to such additional limitations on
exercisability as the Agreement may provide) and in no event after the complete
termination or full exercise of the related Option. Upon the exercise or
termination of the related Option, the Tandem SARs with respect thereto shall be
canceled automatically to the extent of the number of Shares with respect to
which the related Option was so exercised or terminated. Subject to the
limitations of the Plan, upon the exercise of a Tandem SAR and unless otherwise
determined by the Board and provided in the applicable Agreement, (a) the Holder
thereof shall be entitled to receive from the Company, for each Share of the
applicable class of Shares with respect to which the Tandem SAR is being
exercised, consideration (in the form determined as provided in Section 7.4)
equal in value to the excess of the Fair Market Value of a Share of the
applicable class of Shares with respect to which the Tandem SAR was granted on
the date of exercise over the related Option purchase price per Share, and
(b) the related Option with respect thereto shall be canceled automatically to
the extent of the number of Shares with respect to which the Tandem SAR was so
exercised.

7.3 Free Standing SARs. Free Standing SARs shall be exercisable at the time, to
the extent and upon the terms and conditions set forth in the applicable
Agreement. The base price of a Free Standing SAR may be no less than the Fair
Market Value of the applicable class of Shares with respect to which the Free
Standing SAR was granted as of the date the Free Standing SAR is granted.
Subject to the limitations of the Plan, upon the exercise of a Free Standing SAR
and unless otherwise determined by the Board and provided in the applicable
Agreement, the Holder thereof shall be entitled to receive from the Company, for
each Share with respect to which the Free Standing SAR is being exercised,
consideration (in the form determined as provided in Section 7.4) equal in value
to the excess of the Fair Market Value of a Share of the applicable class of
Shares with respect to which the Free Standing SAR was granted on the date of
exercise over the base price per Share of such Free Standing SAR.

7.4 Consideration. The consideration to be received upon the exercise of a SAR
by the Holder shall be paid in the applicable class of Shares with respect to
which the SAR was granted (valued at Fair Market Value on the date of exercise
of such SAR); provided, however, that the Board may permit the Holder of a SAR
who is not subject to United States Federal Income Tax to be paid consideration
in the form of cash, or a combination of cash and the applicable class of Shares
with respect to which the SAR was granted. No fractional Shares shall be
issuable upon exercise of a SAR, and unless otherwise provided in the applicable
Agreement, the Holder will receive cash in lieu of fractional shares. Unless the
Board shall otherwise determine, to the extent a Free Standing SAR is
exercisable, it will be exercised automatically on its expiration date.
Notwithstanding the foregoing, the issuance of Shares upon exercise of a SAR
shall be for at least the minimum consideration necessary to permit such Shares
to be fully paid.

 

9



--------------------------------------------------------------------------------

7.5 Limitations. The applicable Agreement may provide for a limit on the amount
payable to a Holder upon exercise of SARs at any time or in the aggregate, for a
limit on the time periods during which a Holder may exercise SARs, and for such
other limits on the rights of the Holder and such other terms and conditions of
the SAR, including a condition that the SAR may be exercised only in accordance
with rules and regulations adopted from time to time, as the Board may
determine. Unless otherwise so provided in the applicable Agreement, any such
limit relating to a Tandem SAR shall not restrict the exercisability of the
related Option. Such rules and regulations may govern the right to exercise SARs
granted prior to the adoption or amendment of such rules and regulations as well
as SARs granted thereafter.

7.6 Exercise. For purposes of this Article VII, the date of exercise of a SAR
shall mean the date on which the Company shall have received notice from the
Holder of the SAR of the exercise of such SAR (unless otherwise determined by
the Board and provided in the applicable Agreement).

7.7 Nontransferability. Unless otherwise determined by the Board and provided in
the applicable Agreement, (a) SARs shall not be transferable other than by will
or the laws of descent and distribution or pursuant to a Domestic Relations
Order, and (b) except as otherwise required pursuant to a Domestic Relations
Order, SARs may be exercised during the lifetime of the Holder thereof only by
such Holder (or his or her court-appointed legal representative).

ARTICLE VIII

RESTRICTED SHARES

8.1 Grant. Subject to the limitations of the Plan, the Board shall designate
those eligible Persons to be granted Awards of Restricted Shares, shall
determine the time when each such Award shall be granted, shall determine
whether Shares covered by Awards of Restricted Shares will be issued at the
beginning or the end of the Restriction Period and whether Dividend Equivalents
will be paid during the Restriction Period in the event Shares of the applicable
class of Shares are to be issued at the end of the Restriction Period, and shall
designate (or set forth the basis for determining) the Vesting Date or Vesting
Dates for each Award of Restricted Shares, and may prescribe other restrictions,
terms and conditions applicable to the vesting of such Restricted Shares in
addition to those provided in the Plan. The Board shall determine the price, if
any, to be paid by the Holder for the Restricted Shares; provided, however, that
the issuance of Restricted Shares shall be made for at least the minimum
consideration necessary to permit such Restricted Shares to be fully paid. All
determinations made by the Board pursuant to this Section 8.1 shall be specified
in the Agreement.

8.2 Issuance of Restricted Shares at Beginning of the Restriction Period. If
Shares of the applicable class of Shares are issued at the beginning of the
Restriction Period, the Share certificate or certificates representing such
Restricted Shares shall be registered in the name of the Holder to whom such
Restricted Shares shall have been awarded. During the Restriction Period,
certificates representing the Restricted Shares and any securities constituting
Retained Distributions shall bear a restrictive legend to the effect that
ownership of the Restricted Shares (and such Retained Distributions), and the
enjoyment of all rights appurtenant thereto, are subject to the restrictions,
terms and conditions provided in the Plan and the applicable Agreement. Such
certificates shall remain in the custody of the Company or its designee, and the
Holder shall

 

10



--------------------------------------------------------------------------------

deposit with the custodian share powers or other instruments of assignment, each
endorsed in blank, so as to permit retransfer to the Company if permitted by the
laws of England and Wales, of all or any portion of the Restricted Shares and
any securities constituting Retained Distributions that shall be forfeited or
otherwise not become vested in accordance with the Plan and the applicable
Agreement.

8.3 Restrictions. Restricted Shares issued at the beginning of the Restriction
Period shall constitute issued and outstanding Shares of the applicable class of
Shares for all corporate purposes. The Holder will have the right to vote such
Restricted Shares, to receive and retain such dividends and distributions, as
the Board may designate, paid or distributed on such Restricted Shares, and to
exercise all other rights, powers and privileges of a Holder of Shares of the
applicable class of Shares with respect to such Restricted Shares; except, that,
unless otherwise determined by the Board and provided in the applicable
Agreement, (a) the Holder will not be entitled to delivery of the Share
certificate or certificates representing such Restricted Shares until the
Restriction Period shall have expired and unless all other vesting requirements
with respect thereto shall have been fulfilled or waived; (b) the Company or its
designee will retain custody of the Share certificate or certificates
representing the Restricted Shares during the Restriction Period as provided in
Section 8.2; (c) other than such dividends and distributions as the Board may
designate, the Company or its designee may retain custody of all distributions
(“Retained Distributions”) made or declared with respect to the Restricted
Shares (and such Retained Distributions will be subject to the same
restrictions, terms and vesting, and other conditions as are applicable to the
Restricted Shares) until such time, if ever, as the Restricted Shares with
respect to which such Retained Distributions shall have been made, paid or
declared shall have become vested, and such Retained Distributions shall not
bear interest or be segregated in a separate account; (d) the Holder may not
sell, assign, transfer, pledge, exchange, encumber or dispose of the Restricted
Shares or any Retained Distributions or his or her interest in any of them
during the Restriction Period; and (e) a breach of any restrictions, terms or
conditions provided in the Plan or established by the Board with respect to any
Restricted Shares or Retained Distributions will cause a forfeiture of such
Restricted Shares and any Retained Distributions with respect thereto.

8.4 Issuance of Shares at End of the Restriction Period. Restricted Shares
issued at the end of the Restriction Period shall not constitute issued and
outstanding Shares of the applicable class of Shares, and the Holder shall not
have any of the rights of a Shareholder with respect to the Shares covered by
such an Award of Restricted Shares, in each case until such Shares shall have
been transferred to the Holder at the end of the Restriction Period. If and to
the extent that Shares are to be issued at the end of the Restriction Period,
the Holder shall be entitled to receive Dividend Equivalents with respect to the
Shares covered thereby either (a) during the Restriction Period or (b) in
accordance with the rules applicable to Retained Distributions, as the Board may
specify in the Agreement.

8.5 Cash Payments. In connection with any Award of Restricted Shares, an
Agreement may provide for the payment of a cash amount to the Holder of such
Restricted Shares after such Restricted Shares shall have become vested. Such
cash amounts shall be payable in accordance with such additional restrictions,
terms and conditions as shall be prescribed by the Board in the Agreement and
shall be in addition to any other compensation payments which such Holder shall
be otherwise entitled or eligible to receive from the Company.

 

11



--------------------------------------------------------------------------------

8.6 Completion of Restriction Period. On the Vesting Date with respect to each
Award of Restricted Shares and the satisfaction of any other applicable
restrictions, terms and conditions, (a) all or the applicable portion of such
Restricted Shares shall become vested, (b) any Retained Distributions and any
unpaid Dividend Equivalents with respect to such Restricted Shares shall become
vested to the extent that the Restricted Shares related thereto shall have
become vested, and (c) any cash amount to be received by the Holder with respect
to such Restricted Shares shall become payable, all in accordance with the terms
of the applicable Agreement. Any such Restricted Shares, Retained Distributions
and any unpaid Dividend Equivalents that shall not become vested shall be
forfeited, and the Holder shall not thereafter have any rights (including
dividend and voting rights) with respect to such Restricted Shares, Retained
Distributions and any unpaid Dividend Equivalents that shall have been so
forfeited. The Board may, in its discretion, provide that the delivery of any
Restricted Shares, Retained Distributions and unpaid Dividend Equivalents that
shall have become vested, and payment of any cash amounts that shall have become
payable, shall be deferred until such date or dates as the recipient may elect.
Any election of a recipient pursuant to the preceding sentence shall be filed in
writing with the Board in accordance with such rules and regulations, including
any deadline for the making of such an election, as the Board may provide, and
shall be made in compliance with Section 409A of the Code.

ARTICLE IX

SHARE UNITS

9.1 Grant. In addition to granting Awards of Options, SARs and Restricted
Shares, the Board shall, subject to the limitations of the Plan, have authority
to grant to eligible Persons Awards of Shares Units which may be in the form of
Shares of any specified class of Shares or units, the value of which is based,
in whole or in part, on the Fair Market Value of the Shares of any specified
class of Shares. Subject to the provisions of the Plan, including any rules
established pursuant to Section 9.2, Awards of Shares Units shall be subject to
such terms, restrictions, conditions, vesting requirements and payment rules as
the Board may determine in its discretion, which need not be identical for each
Award. The determinations made by the Board pursuant to this Section 9.1 shall
be specified in the applicable Agreement.

9.2 Rules. The Board may, in its discretion, establish any or all of the
following rules for application to an Award of Share Units:

(a) Any Shares which are part of an Award of Share Units may not be assigned,
sold, transferred, pledged or otherwise encumbered prior to the date on which
the Shares are issued or, if later, the date provided by the Board at the time
of the Award.

(b) Such Awards may provide for the payment of cash consideration by the Person
to whom such Award is granted or provide that the Award, and any Shares to be
issued in connection therewith, if applicable, shall be delivered without the
payment of cash consideration; provided, however, that the issuance of any
Shares in connection with an Award of Share Units shall be for at least the
minimum consideration necessary to permit such Shares to be fully paid.

 

12



--------------------------------------------------------------------------------

(c) Awards of Share Units may relate in whole or in part to performance or other
criteria established by the Board at the time of grant.

(d) Awards of Share Units may provide for deferred payment schedules, vesting
over a specified period of service, the payment (on a current or deferred basis)
of dividend equivalent amounts with respect to the number of Shares covered by
the Award, and elections by the Holder to defer payment of the Award or the
lifting of restrictions on the Award, if any, provided that any such deferrals
shall comply with the requirements of Section 409A of the Code.

(e) In such circumstances as the Board may deem advisable, the Board may waive
or otherwise remove, in whole or in part, any restrictions or limitations to
which a Share Unit Award was made subject at the time of grant.

ARTICLE X

GENERAL PROVISIONS

10.1 Acceleration of Awards.

(a) Death or Disability. If a Holder’s service shall terminate by reason of
death or Disability, notwithstanding any contrary waiting period, installment
period, vesting schedule or Restriction Period in any Agreement or in the Plan,
unless the applicable Agreement provides otherwise: (i) in the case of an Option
or SAR, each outstanding Option or SAR granted under the Plan shall immediately
become exercisable in full in respect of the aggregate number of Shares covered
thereby; (ii) in the case of Restricted Shares, the Restriction Period
applicable to each such Award of Restricted Shares shall be deemed to have
expired and all such Restricted Shares, any related Retained Distributions and
any unpaid Dividend Equivalents shall become vested and any related cash amounts
payable pursuant to the applicable Agreement shall be adjusted in such manner as
may be provided in the Agreement; and (iii) in the case of Share Units, each
such Award of Share Units shall become vested in full.

(b) Approved Transactions; Board Change; Control Purchase. In the event of any
Approved Transaction, Board Change or Control Purchase, notwithstanding any
contrary waiting period, installment period, vesting schedule or Restriction
Period in any Agreement or in the Plan, unless the applicable Agreement provides
otherwise: (i) in the case of an Option or SAR, each such outstanding Option or
SAR granted under the Plan shall become exercisable in full in respect of the
aggregate number of Shares covered thereby; (ii) in the case of Restricted
Shares, the Restriction Period applicable to each such Award of Restricted
Shares shall be deemed to have expired and all such Restricted Shares, any
related Retained Distributions and any unpaid Dividend Equivalents shall become
vested and any related cash amounts payable pursuant to the applicable Agreement
shall be adjusted in such manner as may be provided in the Agreement; and
(iii) in the case of Share Units, each such Award of Share Units shall become
vested in full, in each case effective upon the Board Change or Control Purchase
or immediately prior to consummation of the Approved Transaction.
Notwithstanding the foregoing, unless otherwise provided in the applicable
Agreement, the Board may, in its discretion,

 

13



--------------------------------------------------------------------------------

determine that any or all outstanding Awards of any or all types granted
pursuant to the Plan will not vest or become exercisable on an accelerated basis
in connection with an Approved Transaction if effective provision has been made
for the taking of such action which, in the opinion of the Board, is equitable
and appropriate to substitute a new Award for such Award or to assume such Award
and to make such new or assumed Award, as nearly as may be practicable,
equivalent to the old Award (before giving effect to any acceleration of the
vesting or exercisability thereof), taking into account, to the extent
applicable, the kind and amount of securities, cash or other assets into or for
which the applicable class of Shares may be changed, converted or exchanged in
connection with the Approved Transaction.

10.2 Termination of Service.

(a) General. If a Holder’s service shall terminate prior to an Option or SAR
becoming exercisable or being exercised (or deemed exercised, as provided in
Section 7.2) in full, or during the Restriction Period with respect to any
Restricted Shares or prior to the vesting or complete exercise of any Share
Units, then such Option or SAR shall thereafter become or be exercisable, such
Share Units to the extent vested shall thereafter be exercisable, and the
Holder’s rights to any unvested Restricted Shares, Retained Distributions,
unpaid Dividend Equivalents and related cash amounts, and any such unvested
Share Units shall thereafter vest, in each case solely to the extent provided in
the applicable Agreement; provided, however, that, unless otherwise determined
by the Board and provided in the applicable Agreement, (i) no Option or SAR may
be exercised after the scheduled expiration date thereof; (ii) if the Holder’s
service terminates by reason of death or Disability, the Option or SAR shall
remain exercisable for a period of at least one year following such termination
(but not later than the scheduled expiration of such Option or SAR); and
(iii) any termination of the Holder’s service for cause will be treated in
accordance with the provisions of Section 10.2(b).

(b) Termination for Cause. If a Holder’s service on the Board shall be
terminated by the Company for “cause” during the Restriction Period with respect
to any Restricted Shares, or prior to any Option or SAR becoming exercisable or
being exercised in full or prior to the vesting or complete exercise of any
Share Unit (for these purposes, “cause” shall include dishonesty, incompetence,
moral turpitude, other misconduct of any kind and the refusal to perform his or
her duties and responsibilities for any reason other than illness or incapacity;
provided, however, that if such termination occurs within 12 months after an
Approved Transaction or Control Purchase or Board Change, termination for
“cause” shall mean only a felony conviction (or its equivalent under local law)
for fraud, misappropriation or embezzlement), then, unless otherwise determined
by the Board and provided in the applicable Agreement, (i) all Options and SARs
and all unvested or unexercised Share Units held by such Holder shall
immediately terminate, and (ii) such Holder’s rights to all Restricted Shares,
Retained Distributions, any unpaid Dividend Equivalents and any related cash
amounts shall be forfeited immediately.

10.3 Nonalienation of Benefits. Except as set forth herein, no right or benefit
under the Plan shall be subject to anticipation, alienation, sale, assignment,
hypothecation, pledge, exchange, transfer, encumbrance or charge, and any
attempt to anticipate, alienate, sell, assign, hypothecate, pledge, exchange,
transfer, encumber or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities or torts of the Person entitled to such benefits.

 

14



--------------------------------------------------------------------------------

10.4 Written Agreement. Each Award of Options shall be evidenced by a share
option agreement; each Award of SARs shall be evidenced by a share appreciation
rights agreement; each Award of Restricted Shares shall be evidenced by a
restricted shares agreement; and each Award of Share Units shall be evidenced by
a share units agreement, each in such form and containing such terms and
provisions not inconsistent with the provisions of the Plan as the Board from
time to time shall approve; provided, however, that if more than one type of
Award is made to the same Holder, such Awards may be evidenced by a single
Agreement with such Holder. Each grantee of an Option, SAR, Restricted Shares or
Share Units shall be notified promptly of such grant, and a written Agreement
shall be promptly executed and delivered by the Company. Any such Agreement may
be supplemented or amended from time to time as approved by the Board as
contemplated by Section 10.6(b).

10.5 Designation of Beneficiaries. If permitted under the applicable Agreement,
each Person who shall be granted an Award under the Plan may designate a
beneficiary or beneficiaries and may change such designation from time to time
by filing a written designation of beneficiary or beneficiaries with the Board
on a form to be prescribed by it, provided that no such designation shall be
effective unless so filed prior to the death of such Person.

10.6 Termination and Amendment.

(a) General. Unless the Plan shall theretofore have been terminated as
hereinafter provided, no Awards or Share payments under Article XI may be made
under the Plan on or after the tenth anniversary of the Effective Date. The Plan
may be terminated at any time prior to the tenth anniversary of the Effective
Date and may, from time to time, be suspended or discontinued or modified or
amended if such action is deemed advisable by the Board.

(b) Modification. No termination, modification or amendment of the Plan may,
without the consent of the Person to whom any Award shall theretofore have been
granted, adversely affect the rights of such Person with respect to such Award.
No modification, extension, renewal or other change in any Award granted under
the Plan shall be made after the grant of such Award, unless the same is
consistent with the provisions of the Plan. With the consent of the Holder and
subject to the terms and conditions of the Plan (including Section 10.6(a)), the
Board may amend outstanding Agreements with any Holder, including any amendment
which would (i) accelerate the time or times at which the Award may be exercised
and/or (ii) extend the scheduled expiration date of the Award. Without limiting
the generality of the foregoing, the Board may, but solely with the Holder’s
consent unless otherwise provided in the Agreement, agree to cancel any Award
under the Plan and grant a new Award in substitution therefor, provided that the
Award so substituted shall satisfy all of the requirements of the Plan as of the
date such new Award is made. Nothing contained in the foregoing provisions of
this Section 10.6(b) shall be construed to prevent the Board from providing in
any Agreement that the rights of the Holder with respect to the Award evidenced
thereby shall be subject to such rules and regulations as the Board may, subject
to the express provisions of the Plan, adopt from time to time or impair the
enforceability of any such provision.

 

15



--------------------------------------------------------------------------------

10.7 Government and Other Regulations. The obligation of the Company with
respect to Awards and to Share payments under Article XI shall be subject to all
applicable laws, rules and regulations, including the Act, and to such approvals
by any governmental agencies as may be required, including the effectiveness of
any registration statement required under the U.S. Securities Act of 1933, and
the rules and regulations of any securities exchange or association on which the
Shares may be listed or quoted. For so long as any class of Shares is registered
under the Exchange Act, the Company shall use its reasonable efforts to comply
with any legal requirements (a) to maintain a registration statement in effect
under the U.S. Securities Act of 1933 with respect to all Shares of the
applicable class of Shares that may be issued to Holders under the Plan and
(b) to file in a timely manner all reports required to be filed by it under the
Exchange Act.

10.8 Withholding. The Company’s obligation to deliver Shares under the Plan
shall be subject to applicable national, state and local tax and employee social
security contribution withholding requirements. National, state and local
withholding tax and employee social security contribution due at the time of an
Award, upon the exercise of any Option or SAR, upon the vesting of, or
expiration of restrictions with respect to, Restricted Shares or Share Units, or
upon payment of Director Compensation in Shares under Article XI, as
appropriate, may, in the discretion of the Board, be paid in shares of the
applicable class of Shares already owned by the Holder or through the
withholding of Shares otherwise issuable to the Holder (subject to compliance
with applicable law, including, but not limited to, “financial assistance”
prohibitions under UK law) upon such terms and conditions (including the
conditions referenced in Section 6.5) as the Board shall determine. If the
Holder shall fail to pay, or make arrangements satisfactory to the Board for the
payment to the Company of, all such national, state and local taxes and employee
social security contributions required to be withheld by the Company, then the
Company shall, to the extent permitted by law, have the right to deduct from any
payment of any kind otherwise due to such Holder an amount equal to any
national, state and local taxes and employee social security contributions of
any kind required to be withheld by the Company with respect to such Award or
payment. In addition, withholding for national, state and local taxes may be by
any other method approved by the Board.

10.9 Nonexclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including the granting of
Share options and the awarding of Shares and cash otherwise than under the Plan,
and such arrangements may be either generally applicable or applicable only in
specific cases.

10.10 Exclusion from Other Plans. By acceptance of an Award, unless otherwise
provided in the applicable Agreement, each Holder shall be deemed to have agreed
that such Award is special incentive compensation that will not be taken into
account, in any manner, as compensation or bonus in determining the amount of
any payment under any pension, retirement or other benefit plan, program or
policy of the Company or any Subsidiary of the Company. In addition, each
beneficiary of a deceased Holder shall be deemed to have agreed that such Award
will not affect the amount of any life insurance coverage, if any, provided by
the Company on the life of the Holder which is payable to such beneficiary under
any life insurance plan of the Company or any Subsidiary of the Company.

 

16



--------------------------------------------------------------------------------

10.11 Unfunded Plan. Neither the Company nor any Subsidiary of the Company shall
be required to segregate any cash or any Shares which may at any time be
represented by Awards or deliverable in payment of Director Compensation under
Article XI, and the Plan shall constitute an “unfunded” plan of the Company.
Except as provided in Article VIII with respect to Awards of Restricted Shares
and except as expressly set forth in an Agreement, no Holder shall have voting
or other rights with respect to the Shares covered by an Award or deliverable in
payment of Director Compensation under Article XI prior to the delivery of such
Shares. Neither the Company nor any Subsidiary of the Company shall, by any
provisions of the Plan, be deemed to be a trustee of any Shares or any other
property, and the liabilities of the Company to any Holder pursuant to the Plan
shall be those of a debtor pursuant to such contract obligations as are created
by or pursuant to the Plan, and the rights of any Holder under the Plan shall be
limited to those of a general creditor of the Company. In its sole discretion,
the Board may authorize the creation of trusts or other arrangements to meet the
obligations of the Company under the Plan, provided, however, that the existence
of such trusts or other arrangements is consistent with the unfunded status of
the Plan.

10.12 Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware.

10.13 Accounts. The delivery of any Shares and the payment of any amount under
the Plan shall be for the account of the Company or the applicable Subsidiary of
the Company, as the case may be, and any such delivery or payment shall not be
made until the recipient shall have paid or made satisfactory arrangements for
the payment of any applicable withholding taxes as provided in Section 10.8.

10.14 Legends. Each certificate evidencing Shares issued under the Plan shall
bear such legends as the Board deems necessary or appropriate to reflect or
refer to any terms, conditions or restrictions applicable to such Shares,
including any to the effect that the Shares represented thereby may not be
disposed of unless the Company has received an opinion of counsel, acceptable to
the Company, that such disposition will not violate any federal or state
securities laws.

10.15 Company’s Rights. Neither the grant of Awards pursuant to the Plan nor the
issue of Shares pursuant to Article XI of this Plan shall affect in any way the
right or power of the Company to make reclassifications, reorganizations or
other changes of or to its capital or business structure or to merge,
consolidate, liquidate, sell or otherwise dispose of all or any part of its
business or assets.

10.16 Interpretation. The words “include,” “includes,” “included” and
“including” to the extent used in the Plan shall be deemed in each case to be
followed by the words “without limitation.”

10.17 Section 409A. Notwithstanding anything in this Plan to the contrary, if
any Plan provision or Award under the Plan would result in the imposition of an
additional tax under Code Section 409A and related regulations and United States
Department of the Treasury pronouncements (“Section 409A”), that Plan provision
or Award will be reformed to avoid imposition of the applicable tax and no
action taken to comply with Section 409A shall be deemed to adversely affect the
Holder’s rights to an Award.

 

17



--------------------------------------------------------------------------------

ARTICLE XI

SHARES IN CONNECTION WITH DIRECTOR

COMPENSATION

11.1 General. Subject to the provisions of this Article XI, each Nonemployee
Director shall have a Share Election Right in connection with Director
Compensation payable for the calendar quarter ended December 31, 2005 and each
calendar quarter thereafter. Subject to any applicable Purchase Restrictions, to
the extent a Nonemployee Director has exercised the Share Election Right in
accordance with this Article XI, such Nonemployee Director will receive Shares
of the applicable class of Shares in consideration for an undertaking to pay for
such Shares in accordance with the terms of the Share Election Right.
Furthermore, the undertaking to pay may be satisfied (in whole or in part) by
the release, at the Company’s discretion, of its requirement to pay the Director
Compensation payable to such Nonemployee Director with respect to the applicable
calendar quarter on the last day of such calendar quarter (or as soon as
practicable thereafter). The number of Shares of the applicable class of Shares
issuable to a Nonemployee Director pursuant to a Share Election Right for a
particular calendar quarter shall equal the quotient obtained by dividing
(x) the aggregate amount of such Director Compensation by (y) the Fair Market
Value of a Share of the applicable class of Shares as of the last day of such
calendar quarter. No fractional shares will be issued. In lieu of issuing any
fractional shares resulting from such calculation, an amount in cash will be
paid equal to such fraction multiplied by the Fair Market Value of a share of
the applicable class of Shares on the last day of such calendar quarter. All
Shares issued under this Article XI shall be issued free of all restrictions,
except as required by law. In addition, the issuance of any Shares under this
Article XI shall be for at least the minimum consideration necessary to permit
such Shares to be fully paid.

11.2 Timing of Election. Subject to the deemed election provisions of
Section 11.3, a Nonemployee Director who wishes to exercise the Share Election
Right with respect to a particular calendar quarter must provide an Election
Notice by the Election Deadline applicable to such calendar quarter. Once the
Election Deadline applicable to a particular calendar quarter has passed, no
Share Election Right may be exercised by any Nonemployee Director with respect
to such calendar quarter, unless the Board determines, in its sole discretion,
that such change is occasioned by an extraordinary or unanticipated event.

11.3 Deemed Election. If a Nonemployee Director has never delivered a timely
Election Notice, the Nonemployee Director shall not have an entitlement to
receive Shares with respect to such quarter and shall not be required to give an
undertaking to pay for any such Shares and consequently will receive cash for
the Director Compensation payable to such Nonemployee Director without set-off
against undertakings to pay for any such Shares for all calendar quarters until
an Election Notice is timely delivered. Once an Election Notice is timely
delivered by a Nonemployee Director, it shall apply to the calendar quarter with
respect to which it was delivered, and, if such Nonemployee Director
subsequently fails to timely provide Election Notices with respect to the
succeeding calendar quarters, it shall be deemed to apply to all succeeding
calendar quarters until a Rescission Notice is timely delivered to the Company
with

 

18



--------------------------------------------------------------------------------

respect to any succeeding calendar quarter. For a Rescission Notice to be timely
with respect to a particular calendar quarter, it must be delivered to the
Company by the Election Deadline applicable to such calendar quarter. A
Nonemployee Director who has delivered a Rescission Notice may exercise a Share
Election Right for subsequent calendar quarters by the timely delivery of an
Election Notice.

11.4 Election Void During Restricted Period. If, on the date a Nonemployee
Director is to receive Shares pursuant to this Article XI, a Purchase
Restriction is in place, such Nonemployee Director shall not have an entitlement
to receive Shares with respect to such quarter and shall not be required to give
an undertaking to pay for any such Shares and consequently will instead receive
cash in payment of the Director Compensation then payable to such Nonemployee
Director without set-off against an undertaking to pay for any such Shares.

11.6 Conditions. Nothing contained herein shall preclude the Board, in its sole
discretion, from imposing additional conditions as it may determine, in its sole
discretion, on any issuance of Shares pursuant to this Article XI.

 

19